        Case 3:19-cr-00251-MPS Document 37-1 Filed 09/21/20 Page 1 of 8

                                   UNCLASSIFIED//FOUO


                          UNITED STATES DEPARTMENT OF JUSTICE
                           FEDERAL BUREAU OF INVESTIGATION




                                        FBI New Haven
                            600 State Street, New Haven, CT 06511

File Number:

Requesting Official(s) and Office(s):      SA Michael Morrison, NH, CT

Task Number(s) and Request ID:             Task No. 1222275 , Request No. 1219766

Date Completed:                            9/15/2020

Name and Office of Linguist(s):            LS Margarita Alperovich, NH, CT - FINAL

Name and Office of Reviewer(s):            LA Luba Voronin (KC)

Source Language(s):                        Russian, English

Target Language:                           English

Source File Information

Files: Audio file: “190906_0016” – timestamps 0:01-3:00.

Participants: Special Agent Michael Morrison [SA]; Oleg Koshkin [Oleg]; Zurab [Interpreter].

                                  VERBATIM TRANSLATION




                                   UNCLASSIFIED//FOUO                                          A1
      Case 3:19-cr-00251-MPS Document 37-1 Filed 09/21/20 Page 2 of 8

                           UNCLASSIFIED//FOUO



Acronyms:


[TN                                   Translator’s note]

[PH                                           Phonetic]

[UI                                      Unintelligible]

[OV                                 Overlapping voices]




                           UNCLASSIFIED//FOUO                           A2
        Case 3:19-cr-00251-MPS Document 37-1 Filed 09/21/20 Page 3 of 8

                                   UNCLASSIFIED//FOUO


[TN: In this translation document, English and Russian portions of the source audio are denoted
in exegeses, vs. indicating the second language in Italics.]

[TN: In the Russian version of the FBI ADVICE OF RIGHTS form, the word Consent is
translated as Refusal of Rights.]




                                   UNCLASSIFIED//FOUO                                             A3
         Case 3:19-cr-00251-MPS Document 37-1 Filed 09/21/20 Page 4 of 8

                                   UNCLASSIFIED//FOUO


[verbatim translation begins]

[timestamp 0:02]
SA:           [English] [background noise] Special Agent Michael Morrison. I am here with
              Jessica Lapinsky uhm and…Zurab, I am sorry, I don’t know [PH] your last
              name.

Interpreter:   [UI]

SA:           Here we go…with the FBI. We are here speaking with Oleg hmm about [PH] to
              advise him of his rights. So it’s currently nine six, twenty
              nineteen…[background noise] twenty nineteen…at uhm seven forty-one AM.
              Uhm you got a Russian version of this in front of you. I am just going to read
              the English version of the same, what I believe the same words [OV]
[timestamp 00:36]



[timestamp 00:36]
Interpreter: --[Russian] That is [PH] in English [OV]

Oleg:          -- OK.

Interpreter: --[Russian] English translation of the same.
[timestamp 00:38]



[timestamp 00:39]
SA:           [English] Uhm so, before we ask you any questions, you must understand your
              rights. Uhm you have the right to remain silent. You do not have to talk to us
              right now if you don’t want to. Uhm anything you say can be used against you
              in court. You have the right to talk to a lawyer for advice before we ask you any
              questions. You have the right to have a lawyer with you during the questioning.
              If you cannot afford a lawyer, one will be appointed uhm for you before any
              questioning if you wish. And if you decide to answer questions now without a
              lawyer present, you have the right to stop answering at any time. But if you want
              a chance right now to give us your side of the story, this is your opportunity. Is
              this what you would like? [OV]
[timestamp 01:13]



                                           1
                                   UNCLASSIFIED//FOUO                                              A4
         Case 3:19-cr-00251-MPS Document 37-1 Filed 09/21/20 Page 5 of 8

                                   UNCLASSIFIED//FOUO


[timestamp 01:14]
Interpreter: [Russian] – That is [PH], do you understand your rights, correct? [OV]

Oleg:          -- Uh-huh [OV]

Interpreter:   [Russian] – Now it is an opportunity for you to express your opinion about what
               has been happening and what had been happening, to tell your version of the
               story.

[rustling sound]
[timestamp 01:30]



[timestamp 01:31]
SA:           [English] Do, do you want to talk to us now and answer questions and tell us
              about crypt4u?
[timestamp 01:35]



[timestamp 01:36]
Oleg:         [English] Okay, I can talk.
[timestamp 01:37]



[timestamp 01:38]
SA:           [English] Okay, but I just…want to ask you to sign your name there…that uh
              [OV]
[timestamp 01:42]



[timestamp 01:43]
Interpreter: [Russian] Sign that, that you read it.
[timestamp 01:44]



[timestamp 01:45]
Oleg:         [Russian] But what does it mean refusal of rights?


                                           2
                                   UNCLASSIFIED//FOUO                                            A5
         Case 3:19-cr-00251-MPS Document 37-1 Filed 09/21/20 Page 6 of 8

                                    UNCLASSIFIED//FOUO


[background noise]
[timestamp 01:47]



[timestamp 01:48]
Interpreter: [English] What does it mean re-refusal of right?
[timestamp 01:50]



[timestamp 01:51]
SA:          [English] Uhm, it should [OV]

Interpreter:   -- [UI] [OV]

SA:           [English] So it should say I read the statement of my rights and I understand
              what my rights are and at this time I am willing to answer questions without a
              lawyer present.
[timestamp 02:00]



[timestamp 02:01]
Interpreter: [Russian] That is [OV]

SA:            [English] –This does not…

Interpreter:   [Russian] This, this is [English] wrong, wrong translation.

Interpreter:   [Russian] This means that your read your, your rights. You are not refusing.
               Nobody takes away your rights. It means your have read it. It is written here: I
               read my…my rights…

Oleg:         Uhm [OV]
[timestamp 02:16]




                                            3
                                    UNCLASSIFIED//FOUO                                            A6
        Case 3:19-cr-00251-MPS Document 37-1 Filed 09/21/20 Page 7 of 8

                                    UNCLASSIFIED//FOUO


[timestamp 02:17]
SA:           -- [English] You, you don’t give up your rights…[background noise] You can
              stop talking at any time. [OV]

Interpreter:  --[English] [UI] time, if you want [PH]
[timestamp 02:19]



[timestamp 02:20]
Oleg:         -- [English] Uh-huh translate incorrect [PH]
[background noise]

Interpreter:  [Russian] Yes, [UI]
[background noise]
[timestamp 02:23]



[timestamp 02:24]
Interpreter:  UI [laughter]

[background noise]
[sighing]
[timestamp 02:30]



[timestamp 02:31]
[rustling sound]

SA:           [English] I’m just gonna [PH] copy the same date and time…

[sighing]

SA:           [English] Uhm and the time is seven forty-four… time [PH], witness, [rustling
              sound]. And can you [PH] sign this [PH] for me please? [rustling sound]. Thank
              you.

[background noise]

                                            4
                                    UNCLASSIFIED//FOUO                                         A7
        Case 3:19-cr-00251-MPS Document 37-1 Filed 09/21/20 Page 8 of 8

                                    UNCLASSIFIED//FOUO



SA:           [English] So, I want to start with the… start with the basic.
[timestamp 03:00]

[verbatim translation ends]




                                            5
                                    UNCLASSIFIED//FOUO                        A8
